Citation Nr: 1111767	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-24 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness. 

2.  Entitlement to service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness.

3.  Entitlement to an increased rating for bilateral hearing loss, to include whether a reduction in the rating from 40 to 30 percent was warranted.

4.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected bilateral hearing loss and neurosyphilis syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to March 1982 and from April 1982 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness.  The claim of entitlement to an increased rating for bilateral hearing loss, to include whether a reduction in the rating from 40 to 30 percent was warranted, as well the claim of entitlement to a TDIU, are being remanded to the RO for further development and consideration.

The Board notes that an August 2009 rating decision denied service connection for a psychiatric disorder, identified as pain disorder associated with both psychological factors and a general medical condition, claimed as secondary to the service connected bilateral hearing loss and neurosyphilis.  In August 2009 the Veteran filed a notice of disagreement (NOD) concerning the RO's denial of this claim.  However, the RO has not provided him a statement of the case (SOC) concerning this issue.  Therefore, the Board must remand, rather than merely refer, this claim to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied service connection for neurosyphilis syndrome on the basis that, while the Veteran was treated for syphilis in service, it resolved with no current diagnosis of syphilis or neurosyphilis. 

2.  The Veteran filed a timely notice of disagreement (NOD) with respect to the September 2004 rating decision in May 2005, but after the RO issued a statement of the case (SOC) in January 2006, the Veteran substantive appeal was not timely filed, since it was received by the RO on March 20, 2006.  

3.  Nevertheless, additional evidence received since the September 2004 rating decision now includes medical evidence that the Veteran suffers from neurosyphilis syndrome, manifested by a secondary vestibular disorder with occasional dizziness. 

4.  The evidence is evenly balanced as to whether the Veteran has neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, as a result of service.  


CONCLUSIONS OF LAW

1.  The unappealed September 2004 rating decision that denied service connection for neurosyphilis syndrome is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Since that decision, however, new and material evidence has been submitted to reopen the claim for service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156, 3.159 (2010).

3.  Resolving all reasonable doubt in his favor, neurosyphilis syndrome manifested by a vestibular disorder with occasional dizziness was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is generally required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, since this decision constitutes a complete grant of the benefits sought on appeal, the Veteran cannot be prejudiced by any possible defect in the VA's "duty to notify" and "duty to assist" obligations.  Therefore, the Board finds that a discussion of the VA's "duty to notify" and "duty to assist" obligations is unnecessary.  

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim For Service Connection for Neurosyphilis Syndrome, to Include Vestibular Disorder with Occasional Dizziness

The Veteran is ultimately seeking service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness.  He has reportedly experienced occasional episodes of dizziness since he was treated for syphilis in service.  However, the Board must first determine whether new and material evidence has been submitted since an unappealed, and therefore final and binding, September 2004 rating decision which had previously denied service connection for neurosyphilis syndrome.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection is granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Stated somewhat differently, service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service disease or injury alone is not enough, as there must be a chronic disability resulting from that disease or injury.  Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R.           § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran initially filed a claim for service connection for neurosyphilis syndrome in May 2004.  In a September 2004 rating decision, the RO denied the claim on the basis that "the medical evidence of record fails to show that this disability has been clinically diagnosed."  Although not mentioned in this decision, the evidence at that time included the Veteran's service treatment records (STRs) as well as medical evidence developed after service.  The STRs showed that the Veteran was in fact treated for syphilis in April 1982, which was effectively treated with Penicillin.  Medical records after service noted a history of neurosyphilis, with no active disease found on clinical evaluation.  The Veteran was also diagnosed with vestibular dysfunction, manifested by dizziness and vertigo, in March 2000.  Thus, in September 2004 the RO denied the claim on the basis that there was no current disability pertaining to neurosyphilis syndrome.  

The Veteran was notified of the September 2004 rating decision and of his appellate rights in a letter dated that same month.  After he filed a timely NOD in May 2005, the RO issued an SOC in January 2006.  However, the Veteran did not submit a VA Form 9 (substantive appeal) until March 20, 2006.  Since this document was received more than 60 days after issuing the SOC in January 2006, and more than one year after the notification letter in September 2004, it cannot be considered a timely substantive appeal as to the September 2004 rating decision.  38 U.S.C.A.     § 7105; 38 C.F.R. § 20.302(b).  Therefore, since the Veteran did not properly appeal the September 2004 rating decision, it is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.203, 20.302, 20.1103. 

In 2006, however, the Veteran filed a petition to reopen his claim for service connection for neurosyphilis syndrome.  The Veteran, through his attorney, has since clarified that he is seeking service connection for a vestibular disorder manifested by dizziness due to his neurosyphilis syndrome.  

Under VA law and regulation, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, a two-step analysis is performed.
 
The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

The newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance.  Evans at 284.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Since the final September 2004 rating decision, the Veteran has submitted medical records which list a diagnosis of neurosyphilis syndrome and secondary vestibulopathy.  This evidence includes the following: (i) a July 2006 VA neuropsychological evaluation in which test results indicated that deficits were consistent with someone who has neurosyphilis; (ii) a January 2007 VA treatment record listing a diagnosis of vestibular dysfunction consistent with a history of neurosyphilis; (iii) an October 2008 VA treatment record listing a diagnostic impression of possible neurosyphilis syndrome and bilateral vestibular dysfunction consistent with neurosyphilis; and (iv) a January 2010 VA treatment record listing a diagnosis of peripheral vestibular disequilibrium secondary to neurosyphilis.

Since these reports were not of record at the time of the September 2004 rating decision, they are clearly new.  And since they now show that the Veteran has a diagnosis of vestibular disorder secondary to neurosyphilis, they are also material to his claim, since the claim was denied in September 2004 on the basis that there was no current disability involving neurosyphilis.  See Hodge, 155 F.3d at 1363 (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Inasmuch as there is new and material evidence, the claim of entitlement to service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, is reopened.  Having reopened the claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  Bernard v. Brown, 4 Vet. App. 384, 386 (1993).  But since the Board finds that service connection is warranted for the Veteran's neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, there is no prejudice to the Veteran in adjudicating this claim on the merits because it is being granted. 

III.  Service Connection for Neurosyphilis Syndrome, to Include Vestibular Disorder with Occasional Dizziness

The evidence sufficient to reopen the claim for service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, is also sufficient to grant the claim on the underlying merits.  

As noted, the Veteran's STRs show that he was diagnosed with secondary-stage syphilis in April 1984.  He presented with a secondary rash, a VDRL [venereal disease research laboratory] test of 1:32, and a reactive FTA-ABS [fluorescent treponemal antibody absorption] test.  He was treated with benzathine penicillin, and by February 1983 his VDRL had become nonreactive while his FTA-ABS remained reactive.  A physical examination at the time of his separation in December 1983 makes no reference to neurosyphilis or any kind of vestibular disorder.  

In January 2010 a VA physician, who is the chief of otolaryngology at a VA medical center, diagnosed the Veteran with vestibulopathy.  The Board notes that a peripheral vestibular disorder is an inner ear disorder manifested by dizziness.  See 38 C.F.R. § 4.88a, Diagnostic Code 6204 (2010).  Therefore, the central issue to be resolved is whether this disorder is related to a diagnosis of neurosyphilis, as alleged by the Veteran.  In other words, the Board will presume that any diagnosis of neurosyphilis is a residual of the syphilis for which he received treatment in service, since there is no evidence of syphilis either prior to or after service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

Evidence developed after service is in relative equipoise -  i.e., evenly balanced for and against his claim - as to whether the Veteran's has neurosyphilis due to his syphilis in service.  As already mentioned, evidence in support of the claim includes the following: (i) a July 2006 VA neuropsychological evaluation in which test results indicated that deficits were consistent with someone who has neurosyphilis; (ii) a January 2007 VA treatment record listing a diagnosis of vestibular dysfunction consistent with a history of neurosyphilis; (iii) an October 2008 VA treatment record listing a diagnostic impression of possible neurosyphilis syndrome and bilateral vestibular dysfunction consistent with neurosyphilis; and (iv) a January 2010 VA treatment record listing a diagnosis of peripheral vestibular disequilibrium secondary to neurosyphilis.

On the other hand, medical evidence also indicates that the Veteran does not have neurosyphilis.  A February 1987 VA medical certificate notes that neurosyphilis should be ruled out.  But during a neurological consultation in January 1998, Dr. L.E. found no neurological findings.  A November 2000 VA treatment record also notes that there was no current evidence of active syphilis or neurosyphilis, since the Veteran had responded to therapy when his syphilis was initially diagnosed in the 1980s.  In an October 2000 report, Dr. M.R. at the University of Virginia Health Services Center also concluded that the Veteran does not have active neurosyphilis; however, he then added that he could not rule this out.  

When examined by VA in November 2006, the examiner concluded that the Veteran's syphilis was treated successfully in service and that it was less likely than not that he has/had neurosyphilis.  Another VA examiner reached the same conclusion in October 2007.  And lastly, the VA clinician who diagnosed the Veteran with peripheral vestibular disequilibrium secondary to neurosyphilis in January 2010 added an addendum opinion that, although recent work-up revealed no evidence of persistent neurosyphilis, his current vestibulopathy was likely caused by his syphilis in service.  

In light of these findings, the Board finds that the evidence is in relative equipoise -  i.e., evenly balanced for and against his claim - as to whether the Veteran has neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, as a result of service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, was incurred in service.  38 C.F.R. § 3.102.


ORDER

Service connection for neurosyphilis syndrome, to include vestibular disorder with occasional dizziness, is granted.











REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claim of entitlement to an increased rating for bilateral hearing loss, to include whether a reduction in the rating from 40 to 30 percent was warranted, as well as the claim of entitlement to a TDIU.  

I.  Increased Rating for Bilateral Hearing Loss

The Board finds that the Veteran should be afforded an appropriate VA audiological evaluation to determine the severity of his bilateral hearing loss disability.  For VA compensation purposes, VA regulation provides that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85

In this case, the Veteran has undergone six audiological evaluations since he filed his claim for increase in September 2006.  Unfortunately, only the first two of these six evaluations - performed in September 2006 and March 2007 - are adequate for rating purposes, since they appear to have been conducted by state-licensed audiologists and include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  In contrast, the most recent four audiological evaluations - performed in September 2007, May 2008, April 2009, and December 2009 - did not use the Maryland CNC speech discrimination test, as required by VA regulation, but instead relied on CIDW-22 testing.  Consequently, none of these four tests is valid for VA rating purposes.  

Since none of these four audiological evaluations is adequate to rate the Veteran's bilateral hearing loss, to include determining whether the reduction from 40 to 30 percent was appropriate, another VA audiological evaluation is needed to reassess the severity of this condition.  See Massey v. Brown, 7 Vet. App. 204 (1994) (an examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

II.  TDIU

The TDIU claim is inextricably intertwined with the above increased-rating claim, since any increase in the rating for his bilateral hearing loss, in turn, may bear significantly on the TDIU claim.  This is also the case with the Board's grant of service connection for neurosyphilis syndrome, since the RO must effectuate the grant by assigning an appropriate disability rating, which may also impact his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the Veteran's TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

A VA examination is also required to address the issue of whether the Veteran's service-connected disabilities preclude him from security or maintaining substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate"...).



III.  Service Connection for a Psychiatric Disorder

As noted in the Introduction, the RO recently issued a decision in August 2009 in which it denied service connection for a psychiatric disorder, identified as pain disorder associated with both psychological factors and a general medical condition, claimed as secondary to the service connected bilateral hearing loss and neurosyphilis.  Thereafter, in August 2009, the Veteran responded by filing a notice of disagreement concerning the RO's denial of this claim.  However, since he has not been provided an SOC concerning this issue, the Board must remand, rather than merely refer, this claim to the RO via the AMC. See 38 C.F.R. §§ 19.9, 20.201 (2010); see also Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

It is worth mentioning that a March 1988 Board decision had previously denied service connection for a psychiatric disability.  The diagnosis at that time, however, was adjustment reaction with anxiety and depressive features.  Thereafter, in an unappealed February 1999 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for an acquired psychiatric disorder since the prior Board decision.  

For this claim, however, the Veteran's psychiatric disorder has been identified as "pain disorder associated with both psychological factors and a general medical condition."  Since this is a newly diagnosed psychiatric disorder, it constitutes a new claim.  See Ephraim, 82 F.3d at 399 (holding that a newly diagnosed disorder, even if medically related to a previously diagnosed disorder, is not the same claim for jurisdictional purposes when it has not been previously considered).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As a result, the SOC should adjudicate the claim on the merits without first determining whether new and material evidence has been submitted to reopen the claim.  

After receiving an SOC, the Veteran must be given an opportunity to perfect a timely appeal to the Board by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  See also Bowles v. Russell, 551 U.S. 205 (2007) and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a timely NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  But see Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate audiology examination by a state-licensed audiologist to determine the severity of his bilateral hearing loss.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.  The Veteran's claims folder must be provided to the examiner for review prior to the examination.  The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities, including whether it precludes him from securing or maintaining gainful employment.  A rationale for any opinion expressed should be provided.

Additionally, the examiner should state whether the September 2007, May 2008, April 2009 and December 2009 hearing examination reported speech findings can be converted to Maryland CNC speech discrimination scores.  If so, such conversion should take place.

2.  Schedule the Veteran for any additional VA examination(s) needed to determine the effect his service-connected disabilities have on his employability, and, in particular, whether they preclude him from obtaining and maintaining substantially gainful employment.

The claims file must be made available to and thoroughly reviewed by the examiner(s) in connection with the examination(s) for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiner(s) must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which at present are: (1) bilateral hearing loss; (2) tinnitus; and (3) neurosyphilis syndrome, to include vestibular disorder with occasional dizziness.  

In providing this comment, it is essential the examiner(s) consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities

The examiner(s) must discuss the rationale of the opinion, if necessary citing to specific evidence in the record.

3.  Send the Veteran an SOC addressing the additional issue of entitlement to service connection for a psychiatric disorder (recently identified as pain disorder associated with both psychological factors and a general medical condition) claimed as secondary to the service-connected bilateral hearing loss and neurosyphilis.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect an appeal to the Board concerning this additional claim.  And give him the required time to perfect an appeal of this additional claim.  

4.  Then readjudicate the remaining claims in light of the additional evidence.  For any claim that is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


